Title: From Thomas Jefferson to Caesar Augustus Rodney, 26 August 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                            
                            Monticello Aug. 26. 07.
                        
                        I think I remember that on the question whether the court of one district could have an attachment executed
                            in another to compel the attendance of a witness, you satisfied us it could not. will you have the goodness to give me a
                            formal opinion on that question with as little delay as convenient? I presume it could no more enforce the giving a
                            deposition. an existing case may render necessary a reliance on this point of law. I salute you with sincere affection
                            & respect—
                        
                            Th: Jefferson
                            
                        
                    